DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/9/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 13-18 has been withdrawn. 
Applicant’s arguments, see page 8, filed 11/9/2021, with respect to the 112(b) claim rejections have been fully considered and are persuasive.  The 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 11/9/2021, with respect to the 101 claim rejection have been fully considered and are persuasive.  The 101 rejection of claims 19 has been withdrawn. 
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. The remarks state that the reference does not disclose the feature of “convert addresses of a plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of a shift process are stored in a cache memory used by the memory at once”.  In addition, the remarks also contend that the reference does not further perform the feature of “the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory”.  The Examiner respectfully disagrees with these assertions.  

Regarding the reference of Itou, the reference discloses conversion of a plurality of addresses in ¶ [78]-[80].  The addresses converted are associated with pixel data in a unit of 16 pixels in the main scanning direction and 1 pixel in the sub-scanning direction, which is disclosed in ¶ [94] and [105].  This reads on the feature of a predetermined number of pieces of data that are a unit of processing of a shift process.  ¶ [85] discloses skew/bow correction of data written in the PC-interval delay memory (20), which is considered analogous to the cache memory where the shift processing occurs.  The data written in the PC-interval delay memory is read and written into the FIFO (rear) memory (42) where the data on a main-scanning line by line basis per sub-scanning pixel is further read to perform a printing operation, which is disclosed in ¶ [59] and [83]-[85].  ¶ [92] and [93] discloses the PC interval delay memory as the bank area and describes correcting the skew of the pixel data while carrying out the writing to the bank areas in the multibank operation.  [95]-[97], [104] and [105] discloses the successive writing of pixels in a burst transfer to the consecutive bank addresses, which is illustrated in figure 10.  The successive writing into the memory of the PC-interval delay memory occurs without any output of the PC-interval delay memory to the output engine via the FIFO (rear) memory.  Taken in totality, the above-cited portions perform the features of converting addresses of a predetermined number of pieces of pixel data subjected to skew correction, used by the FIFO rear memory on a line basis per sub-scanning pixel and pixel data is stored in a cache memory at once.  With the above 
Regarding the claim 3 limitation of “the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory”, each pixel in figure 10 is written to a consecutive bank address comprised of 16 pixels in the main-scanning direction and 1 pixel in the sub-scanning direction, which is disclosed in ¶ [93]-[97] above.  Since the pieces of pixel data are written in consecutive bank addresses to correct the skew of the data and are comprised of a specific size of pixels, this performs the contended feature of claim 3.  Thus, based on the above, the features of claim 3 are performed,  
Therefore, based on the above, the rejection of the claims are maintained and is disclosed below.
  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM TO PERFORM A PROCESS OF SHIFTING PLURAL PIECES OF PIXEL DATA SO AS TO SUPPRESS DEVIATION IN THE SUB-SCANNING DIRECTION AT THE TIME OF IMAGE FORMATION AND WRTING DATA TO A STORAGE UNIT THROUGH A CACHE MEMORY.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing means, storage means and converting means in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Itou (US Pub 2014/0268253).

Re claim 1: Itou discloses an image processing apparatus comprising: 
	a memory; and a processor, configured to:
shift a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85].); 


[0068] The extracted circuit shown in FIG. 5 comprises a frequency conversion FIFO (front) 41 and a frequency conversion FIFO (rear) 42 which are FIFO memories for carrying out the frequency conversion between the image processing clock and the memory clock. The image data is written in the frequency conversion FIFO (front) 41 sequentially from the memory control/image editing circuit 14 in synchronization with the image processing clock. 
[0069] The PC-interval delay control circuit 43 reads out the image data sequentially from the frequency conversion FIFO (front) 41 in synchronization with the memory clock. Further, the PC-interval delay control circuit 43 generates the addresses for writing the read image data in the PC-interval delay memory 20, and outputs the addresses to the memory controller 44. The memory controller 44 outputs the control command, the address signal and the like to the PC-interval delay memory 20 in order to write the image data in the PC-interval delay memory 20 and to read the image data from the PC-interval delay memory 20.

[0085] The PC-interval delay control circuit 43 carries out the processing for writing the image data in the PC-interval delay memory 20 and the processing for reading the image data from the PC-interval delay memory 20 in order to absorb the drum-interval delay. Further, at the same time, the PC-interval delay control circuit 43 carries out the skew/bow correction. For example, in the writing processing, the PC-interval delay control circuit 43 writes the image data of each pixel of the original image, on 

store the plurality of pieces of pixel data in the memory (e.g. the FIFO rear (42) memory stores pixels from data written from the PC-interval delay memory (20), which is disclosed in ¶ [68] above, [70] and [71].); and 

[0070] The PC-interval delay control circuit 43 has the function for generating the addresses for reading out the image data from the PC-interval delay memory 20, and outputting the addresses to the memory controller 44. Further, the PC-interval delay control circuit 43 has the function for writing the image data read from the PC-interval delay memory 20Y in the frequency conversion FIFO (rear) 42.

[0071] The image data written in the frequency conversion FIFO (rear) 42 is output to the writing control unit 22 by reading out the image data sequentially at the rear side timing.



[0077] In accordance with the above signals, the PC-interval delay control unit 43 carries out the processing for writing the image data input from the front side in the PC-interval delay memory 20 via the frequency conversion FIFO (front) 41, and the processing for reading out the image data from the PC-interval delay memory 20 with the predetermined time difference and for outputting the image data to the writing control circuit 22 via the frequency conversion FIFO (rear) 42.
[0078] FIG. 7 shows the internal structure of the address control circuit and the peripheral circuit thereof. The front HV count VV count 62 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is input to the front data control circuit 61, in accordance with the data enable, the front V-Valid and the front H-Valid. At this time, in accordance with the skew correction data (for writing) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output.
[0079] The address selector 63 has the function for converting the address input from the front HV count VV count 62 (changing the position of each bit). That is, the address selector 63 has the function for carrying out the address mapping which will be described later. 
[0080] The rear HV count VV count 65 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is output from the rear data control circuit 64, in accordance with the data enable, the rear V-Valid and the rear H-Valid. At this time, in accordance with the skew correction data (for reading) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output. Only in case of the third type which will be explained, the skew/bow correction on the rear side may be carried out. The address selector 66 has the function for converting the address input from the rear HV count VV count 65 (changing the position of each bit). That is, the address selector 66 has the function for carrying out the address mapping which will be described later. 



[0091] FIG. 9 shows the first type of address mapping. In the upper portion of FIG. 9, the sub-scanning address and the main scanning address which are generated by the front HV count VV count 62 or the rear HV count VV count 65 shown in FIG. 7, are shown. The lower portion of FIG. 9 shows the bits to which the addresses shown in the upper portion of FIG. 9 are assigned in the signal to be output to the memory. In FIG. 9, the lower 3 bits of the sub-scanning address are assigned to the bank address.

[0092] In detail, the lower bits [0-9] of the main scanning address are assigned to the bits [0-9] of the column address of the memory. The upper bits [10-12] of the main scanning address are assigned to the bits [0-2] of the row address of the memory. Further, the lower 3 bits [0-2] of the sub-scanning direction are assigned to the bits [0-2] of the bank address. That is, the address selector 63 and the address selector 66 have the function as the address mapping unit for assigning the main scanning address indicating the pixel position in the main scanning direction of the two-dimensional image in which the pixels are arranged in the main scanning direction and in the sub-scanning direction, and the sub-scanning address indicating the pixel position in the sub-scanning direction, to the column address, the row address and the bank address of the PC-interval delay memory 20. Further, in the first type, each of the address selector 63 and the address selector 66 assigns the lower N bits (N is a positive integer and in case of this example, N is 10) 

[0093] When the address assignment (mapping) is carried out as described above, in case that the line position in the sub-scanning direction is changed in the plus direction within the range of 7 lines from the base position, the bank address of the memory is changed. Then, as described above, even though the bank is changed in the multibank operation, that is, because one line of the image data in the main scanning direction is read or written by carrying out the burst transfer successively multiple times in the multibank operation while the address control circuit 58 and the memory controller 44 as the access executing unit change the value of the lower bits of the sub-scanning address at the end of the burst transfer, the overhead is reduced. Therefore, even though the line position in the sub-scanning direction is slightly shifted in order to correct the skew/bow, it is possible to suppress the increase in the overhead and carry out the skew/bow correction by carrying out the multibank operation.

[0094] FIG. 10 shows the positions of the image data on the memory and the contents of the burst transfer for writing the data in the memory, in case that one line of the image data in the main scanning direction is written while the line position is moved in the sub-scanning direction according to the address mapping shown in FIG. 9, in order to correct the skew/bow. Each box (block) shown in FIG. 10 is equivalent to the area having one pixel in the sub-scanning direction and the minimum burst length in the main scanning direction (in this example, 16 pixels). The above block indicates the minimum unit of the burst transfer.

[0095] In this example, the sub-scanning address is increased one-by-one from the block 1 to the block 5. The sub-scanning address is decreased one-by-one from the block 5 to the block 7. 
[0096] In the first type, in case that the sub-scanning address is not changed, the burst transfer can be carried out by lengthening the burst length. In the example of FIG. 10, because the sub-scanning address is constant from the block 7, the burst transfer can be started by setting the length corresponding to a plurality of successive blocks to the burst length. That is, the burst size is set in accordance with the minimum number of the successive pixels in the main scanning direction, which are shifted by the same shift amount when the skew/bow is corrected.
[0097] On the other hand, in the first type, the circuit or the processing for judging whether the sub-scanning address is changed when the next block in the main scanning direction is written, is required. That is, in case that the sub-scanning address is changed, it is necessary to activate another bank in which the image data is written to the next block, during the burst transfer to the current block. Therefore, it is required to judge the necessity of the above activation of the bank and to change the processing in accordance with the necessity of the activation. The above processing is carried out by the address control circuit 58, and the address control circuit 58 instructs the memory controller 44 to carry out the necessary operation.



[0104] When the address assignment (mapping) is carried out as described above, the bank address is changed every when the main scanning address is increased by "4". As described above, even though the bank is changed in the multibank operation, the overhead is hardly caused. At the same time, the row address can be changed. Therefore, even though the line position in the sub-scanning direction (row address) is changed in every burst transfer in order to correct the skew/bow, that is, because one line of the image data in the main scanning direction is read or written by carrying out the burst transfer successively multiple times in the multibank operation while the address control circuit 58 and the memory controller 44 as the access executing unit change the sub-scanning address at the end of the burst transfer, it is possible to suppress the overhead and carry out the skew/bow correction.



Re claim 2: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, 
wherein in a process of writing the predetermined number of pieces of pixel data to the memory, storing data in the cache memory and sweeping out the data from the cache memory are not performed a plurality of times (e.g. the invention discloses writing data in the delay memory (20) by writing data in a unique memory area, which is disclosed in ¶ [102]-[105].  As seen in figure 13, data is written in unique bank addresses and are read from these same bank addresses without re-accessing the same bank address, which is disclosed in ¶ [107]-[110].).  

[0102] FIG. 12 shows the second type of address mapping. In the upper portion of FIG. 12, the sub-scanning address and the main scanning address which are generated by the front HV count VV count 62 or the rear HV count VV count 65 shown in FIG. 7, are shown. The lower portion of FIG. 12 shows the bits to which the addresses shown in the upper portion of FIG. 12 are assigned in the signal to be output to the memory. In FIG. 12, the lower N bits (N is a positive integer and in case of this example, N is 2) for indicating the address corresponding to the burst size among the main scanning address, to the lower bits of the column address. The predetermined number of bits (in case of this 
[0103] In detail, the bits [0-1] of the main scanning address are assigned to the bits [0-1] of the column address of the memory. The bits [2-4] of the main scanning address are assigned to the bits [0-2] of the bank address of the memory. The bits [5-12] of the main scanning address are assigned to the bits [2-9] of the column address of the memory. Further, the bits [0-12] of the sub-scanning direction are assigned to the bits [0-12] of the row address. That is, the address selector 63 and the address selector 66 have the function as the address mapping unit for assigning the main scanning address indicating the pixel position in the main scanning direction of the two-dimensional image in which the pixels are arranged in the main scanning direction and in the sub-scanning direction, and the sub-scanning address indicating the pixel position in the sub-scanning direction, to the column address, the row address and the bank address of the PC-interval delay memory 20. Further, in the second type, each of the address selector 63 and the address selector 66 assigns the lower N bits (in case of this example, 2) for indicating the address corresponding to the burst size among the main scanning address, to the lower bits [0-1] of the column address. Each of the address selector 63 and the address selector 66 assigns the predetermined number of bits (in case of this example, 3 bits) which are arranged successively to the upper bit side of the above lower N bits among the main scanning address, to the bank address [0-2]. Further, the bit [13] of the sub-scanning address is assigned to the chip select. The bit [14] of the sub-scanning address is not used. 
[0104] When the address assignment (mapping) is carried out as described above, the bank address is changed every when the main scanning address is increased by "4". As described above, even though the bank is changed in the multibank operation, the overhead is hardly caused. At the same time, the row address can be changed. Therefore, even though the line position in the sub-scanning direction (row address) is changed in every burst transfer in order to correct the skew/bow, that is, because one line of the image data in the main scanning direction is read or written by carrying out the burst transfer successively multiple times in the multibank operation while the address control circuit 58 and the memory controller 44 as the access executing unit change the sub-scanning address at the end of the burst 

[0105] Like the first type, the burst size is set in accordance with the minimum number (referred to as the amount of alignment) of the successive pixels in the main scanning direction, which are shifted in the sub-scanning direction by the same shift amount when the skew/bow is corrected. In this example, because the data width for storing the data having four pixels (2.times.2 pixels packing) is provided for one address, the amount of alignment is 16 pixels. The skew/bow correction can be carried out by changing the position in the sub-scanning direction by the unit of 16 pixels which are arranged successively in the main scanning direction. 
[0106] The contents of the skew correction, which are shown in the upper portion of FIG. 12, are set as the skew correction data. For example, as the skew correction data, each shift amount of the blocks in the sub-scanning direction, which are arranged in the main scanning direction from the leading data to the trailing data, is registered. The front HV count VV count 62 shifts the sub-scanning address in accordance with the skew correction data. 
[0107] FIG. 13 shows the positions of the image data on the memory and the contents of the burst transfer for writing the data in the memory, in case that one line of the image data in the main scanning direction is written while the line position is moved in the sub-scanning direction according to the address mapping shown in FIG. 12, in order to correct the skew/bow. Each box (block) shown in FIG. 13 is equivalent to the area having one pixel in the sub-scanning direction and the burst length in the main scanning direction (in this example, 16 pixels). The above block indicates the minimum unit of the burst transfer. 
[0108] The situation in which the blocks are shifted in the sub-scanning direction is the same as that shown in FIG. 10. The bank address is changed for every block. In this example, because the sub-scanning address is changed from the block 1 to the block 7, the row address is changed. However, because the bank address is changed by the multibank operation in every burst transfer, the overhead is hardly caused even though the sub-scanning address is changed. 


[0110] In the second type, the burst size in the reading of the image data from the memory is the same as the burst size in the writing of the image data in the memory.



    PNG
    media_image1.png
    587
    473
    media_image1.png
    Greyscale


Re claim 3: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, wherein the processor converts addresses of the plurality of pieces of pixel data such that the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory (e.g. the bank addresses where the addresses are converted and stored in a consecutive manner, which is disclosed in ¶ [106] and [107] above.  The size of the burst is the 16 pixels in the main-scanning direction and one pixel in the sub-scanning direction, which is the minimum burst size and not greater than the size of the memory area, which is disclosed in ¶ [107] above and [22]-[24].  There are 16 pixels per extracted data that is transferred to a bank address and each pixel data is written to consecutive addresses.).

[0022] Preferably, the burst size in reading of the image data from the SDRAM is same as the burst size in writing of the image data in the SDRAM. 
[0023] Preferably, the burst size in reading of the image data from the SDRAM is different from the burst size in writing of the image data in the SDRAM. 
[0024] Preferably, the address mapping unit assigns lower n bit(s) for indicating the address corresponding to the burst size in the writing of the image data among the main scanning address, to bit(s) which are a part of the bank address, the n being a positive integer,

  

Itou discloses the image processing apparatus according to claim 2, wherein the processor converts addresses of the plurality of pieces of pixel data such that the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory (e.g. the bank addresses where the addresses are converted and stored are in a consecutive manner, which is disclosed in ¶ [106] and [107] above.  The size of the burst is the 16 pixels, which is the minimum burst size and not greater than the size of the memory area, which is disclosed in ¶ [22]-[24] and [107] above.).  

Re claim 5: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 3, wherein the processor executes a process of rearranging the plurality of pieces of pixel data by converting addresses of the plurality of pieces of pixel data which are arranged in a matrix (e.g. when increasing or decreasing the pixel location address in the sub-scanning direction, the addresses are re-arranged to account for the skew correction, which is disclosed in ¶ [78]-[80].  The pixels are arranged in a matrix, which is disclosed in ¶ [53].).  

[0053] The image data fetched from the scanner I/F 17 is a color image data having the data including color components R (red), G (green) and B (blue) and the attribute information A. The image data fetched from the controller I/F 19 is a color image data having the data including color components Y (yellow), M (magenta), C (cyan) and K (black) and the attribute information A. Both of the image data are bitmap type of image data in which pixels are arranged in the main scanning direction and in the 

[0078] FIG. 7 shows the internal structure of the address control circuit and the peripheral circuit thereof. The front HV count VV count 62 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is input to the front data control circuit 61, in accordance with the data enable, the front V-Valid and the front H-Valid. At this time, in accordance with the skew correction data (for writing) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output. 
[0079] The address selector 63 has the function for converting the address input from the front HV count VV count 62 (changing the position of each bit). That is, the address selector 63 has the function for carrying out the address mapping which will be described later. 
[0080] The rear HV count VV count 65 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is output from the rear data control circuit 64, in accordance with the data enable, the rear V-Valid and the rear H-Valid. At this time, in accordance with the skew correction data (for reading) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output. Only in case of the third type which will be explained, the skew/bow correction on the rear side may be carried out. The address selector 66 has the function for converting the address input from the rear HV count VV count 65 (changing the position of each bit). That is, the address selector 66 has the function for carrying out the address mapping which will be described later. 

Re claim 6: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 4, wherein the processor executes a process of rearranging the plurality of pieces of pixel data by converting addresses of the plurality of pieces of pixel data which are arranged in a 

Re claim 7: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 8: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 2, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  


Itou discloses the image processing apparatus according to claim 3, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 10: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 4, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 11: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 5, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a 

Re claim 12: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 6, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  


Re claim 19: Itou discloses a non-transitory computer readable medium storing a program causing a processor of a computer to: 
shift a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85] above.); and 
convert addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which is a unit of processing of a shift 

Re claim 20: Itou discloses an image processing apparatus comprising: 
processing means (interpretation: the sub-scanning direction shift processing module executes the sub-scanning direction sift process by using an image processing line buffer which is included in the DRAM, which is disclosed on pages 6, 7 and 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) for shifting a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85] above.); 
storage means (interpretation: data is stored in a storage area of the DRAM from a row buffer, which is disclosed on pages 12 and 13. This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) for storing the plurality of pieces of pixel data (e.g. the FIFO rear (42) memory stores pixels from data written from the PC-interval delay memory (20), which is disclosed in ¶ [68], [70] and [71] above.); and 
converting means (interpretation: the addresses of the plural pieces of pixel data are converted by the address conversion section in the sub-scanning direction shift processes, which is disclosed on pages 6 and 7.  This interpretation and its equivalents are utilized for this claim term in the Office Action.) for converting addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of the shift process are stored in a cache memory used by the storage unit at once (e.g. the address selector (63 or 66) is used to convert addresses input from the control circuits when the sub scanning pixels are to be corrected, which is disclosed in ¶ [78]-[80] above.  ¶ [85] above discloses image data being output to the PC-interval delay memory (20) and further to the engine unit (30).  The conversion of the addresses to correct the skew occurs before the data is sent from the PC-interval delay memory to .  


Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The block size being determined based on the three different factors in claim 13 was not found in any prior art searched and/or cited.  Claims 14-18 have the same limitations as claim 13.

The following claim limitations were not found by the applied and/or cited prior art:

Re claim 13: The teachings of Itou are applied to dependent claim 7 above.
The image processing apparatus according to claim 7, 
wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  

Re claim 14: The teachings of Itou are applied to dependent claim 8 above.
The image processing apparatus according to claim 8, wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  


The image processing apparatus according to claim 9, wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  

Re claim 16: The teachings of Itou are applied to dependent claim 10 above.
The image processing apparatus according to claim 10, wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  

Re claim 17: The teachings of Itou are applied to dependent claim 11 above.
The image processing apparatus according to claim 11, wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is 

Re claim 18: The teachings of Itou are applied to dependent claim 12 above.
The image processing apparatus according to claim 12, wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and  wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Houki discloses correction of pixels in the sub scanning direction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672